Case 3:20-bk-31620-SHB         Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54               Desc
                               Main Document    Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                        NORTHERN DIVISION AT KNOXVILLE

In re                                        :
                                             :
K & L TRAILER LEASING, INC.                  :       Case No. 3:20-bk-31620
                                             :       Chapter 11
        Debtor                               :


                     MOTION OF K & L TRAILER LEASING, INC.
                       FOR USE OF CASH COLLATERAL AND
                 REQUEST FOR PRELIMINARY EMERGENCY HEARING


                                  NOTICE OF HEARING

Notice is hereby given that:

       A hearing will be held on the Motion of K & L Trailer Leasing, Inc. For Use of
Cash Collateral And Request For Preliminary Emergency Hearing on June 30, 2020, at
2:30 p.m., in the United States Bankruptcy Courtroom, Howard H. Baker, Jr. United States
Courthouse, 800 Market Street, Knoxville, Tennessee 37902.

        Given the current public health crisis, hearings may be telephonic only.
        Please check the court’s website www.tneb.uscourts.gov prior to the
        hearing for instructions on whether to appear in person or by telephone.
        Information on how to call in and participate is also posted on the website.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

       If you do not want the Court to grant the relief requested, you or your attorney
must attend this hearing. If you do not attend the hearing, the Court may decide that
you do not oppose the relief sought in the Motion of K & L Trailer Leasing, Inc. For Use
of Cash Collateral And Request For Preliminary Emergency Hearing and may enter an
order granting that relief.


        Pursuant to 11 U.S.C. § 363(c)(2)(B) and Rule 4001(b) of the Federal Rules of

Bankruptcy Procedure, K & L Trailer Leasing, Inc. (“Debtor” or “K & L Leasing”) requests

authority to use cash collateral initially on an emergency preliminary basis and, thereafter, on a

                                                 1
Case 3:20-bk-31620-SHB          Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54               Desc
                                Main Document    Page 2 of 6




permanent basis during the course of this case after appropriate notice and hearing. In support of

this Motion, K & L Leasing respectfully represents:

                                        BACKGROUND

       1.    On June 29, 2020 (the “Petition Date”), K & L Leasing filed its Voluntary Petition

under Chapter 11. Pursuant to Sections 1107 and 1108 of the Bankruptcy Code, K & L Leasing

continues to operate its businesses and manage its property as Debtor-in-Possession.

       2.    No creditors’ committee has yet been appointed in this case.

       3.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

       4.    Located at 7828 Rutledge Pike, Knoxville, Tennessee, K & L Leasing leases new

and used semi-trailers and repairs semi-trailers. K & L Leasing has been in business since 2000.

K & L Leasing employs 11 people.

       5.    K & L Leasing has secured loans from: (a) BB&T Commercial Equipment Capital

Corp. (“BB&T”); (b) First Midwest Equipment Finance Co. (“First Midwest”); and (c) Old

Second National Bank (“Old Second”). K & L Leasing has granted security interests to BB&T,

First Midwest, and Old Second. The collateral for BB&T, First Midwest, and Old Second may

constitute “Cash Collateral” under 11 U.S.C. § 363(a) if these lenders have valid and perfected

prepetition liens, but only to that extent. BB&T, First Midwest, and Old Second may be entitled

to adequate protection for the use of Cash Collateral to the extent that the lenders have valid and

perfected prepetition liens, but only to that extent.       Any adequate protection should be

conditioned upon the proof of the prepetition valid and perfected lien.

       6.    Without the use of Cash Collateral, K & L Leasing will be unable to pay monthly

operating expenses to the detriment of creditors, including BB&T, First Midwest, and Old

Second. Cash Collateral is subject to use by the Debtor pursuant to 11 U.S.C. § 363. Without



                                                2
Case 3:20-bk-31620-SHB          Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54              Desc
                                Main Document    Page 3 of 6




the use of Cash Collateral, the value of the business will deteriorate to the detriment of BB&T,

First Midwest, and Old Second, and the estate generally. The value of K & L Leasing’s business

depends substantially on continued operations.

       7.    As adequate protection, K & L Leasing proposes to grant replacement liens in

postpetition inventory and other assets to BB&T, First Midwest, and Old Second to the same

extent and in the same priority as held in prepetition inventory and other assets, but only to the

extent and in the amount as the Debtor’s actual use of prepetition Cash Collateral.

       8.    K & L Leasing has a reasonable possibility for successful reorganization and

believes that its operations will have positive cash flow.



                                          PROCEDURE

       10.   Notice of this Motion has been given to: (i) the United States Trustee for the

Eastern District of Tennessee, (ii) BB&T, (iii) First Midwest, (iv) Old Second, (v) the 20 largest

unsecured creditors, and (vi) the U.S. Attorney. In light of the emergency and preliminary nature

of the relief requested, K & L Leasing submits that no other or further notice of the emergency

preliminary hearing need be given.

       10.   Pursuant to Bankruptcy Rule of Procedure 4001(b), K & L Leasing requests a

preliminary hearing to approve interim use of Cash Collateral as reflected in the Budget – July

2020 attached as Exhibit A to the proposed Interim Order, pending a final hearing in order to

avoid immediate and irreparable harm. K & L Leasing will not be able to continue operations

unless allowed to use Cash Collateral to pay payroll, utilities, and perform maintenance and to

pay other current operating expenses.




                                                 3
Case 3:20-bk-31620-SHB          Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54            Desc
                                Main Document    Page 4 of 6




       WHEREFORE, K & L Leasing requests:

       (1)   That this Motion be heard at 2:30 p.m. on June 30, 2020;

       (2)   That upon such hearing this Court grant the use of Cash Collateral to the extent of

the ordinary operating expenses described in the Budget until a final hearing; and

       (3)   That after a final hearing upon notice, this Court grant continued use of Cash

Collateral pending the resolution of this case.



                                              /s/ Maurice K. Guinn
                                              Maurice K. Guinn
                                              (Bar Code No. 000366)
                                              Gentry, Tipton & McLemore, P.C.
                                              P.O. Box 1990
                                              Knoxville, Tennessee 37901
                                              (865) 525-5300
                                              Attorneys for K & L Trailer Leasing, Inc.




                                                  4
Case 3:20-bk-31620-SHB                                    Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54                                            Desc
                                                          Main Document    Page 5 of 6




                                                           CERTIFICATE OF SERVICE

       The undersigned certifies that on June 29, 2019, the foregoing “Motion Of K & L
Trailer Leasing, Inc. For Use Of Cash Collateral And Request For Preliminary Emergency
Hearing” and the proposed “Interim Order Regarding The Use Of Cash Collateral And To
Provide Adequate Protection” were filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to the United States Trustee.

        Additionally, copies of the “Motion Of K & L Trailer Leasing, Inc. For Use Of Cash
Collateral And Request For Preliminary Emergency Hearing” and the proposed “Interim
Order Regarding The Use Of Cash Collateral And To Provide Adequate Protection” were
served on June 29, 2020, by electronic notice and first class mail as shown in the attachment
hereto, which includes creditors on the List of 20 Largest Unsecured Creditors.

        Debtor’s attorney will supplement this Certificate if additional creditors listed are served
electronically, by telefax, or telephonically after the filing of this Motion.



                                                                                   /s/ Maurice K. Guinn
                                                                                   Maurice K. Guinn

MKG/bd:Pleadings – 9321 Motion of K & L Trailer Leasing, Inc. For Use of Cash Collateral and Request For Preliminary Emergency Hearing 06-29-2020




                                                                                        5
Case 3:20-bk-31620-SHB      Doc 6 Filed 06/29/20 Entered 06/29/20 15:38:54    Desc
                            Main Document    Page 6 of 6




11 W Properties Inc.                     BB&T
2002 W. Highway 11E                      2 Great Valley Parkway
New Market, TN 37820                     Suite 300
Kathy.Nicely@gmail.com                   Malvern, PA 19355
ray@raywalkertrucking.com

Carrier Transicold South                 Chase Inc
500 Daniel Payne Drive                   P.O. Box 15123
Birmingham, AL 35214                     Wilmington, DE 19850-5124
info@ctsouth.com

DPL Telematics                           First Farmer’s Bank
171 Main Street                          441 Spring Street
Los Altos, CA 94022                      Pikeville, TN 37367
info@dpltelematics.com

First Midwest                            Monro, Inc.
300 North Hunt Club Road                 Tires Now
Gurnee, IL 60031                         200 Holleder Parkway
                                         Rochester, NY 14615
                                         credit@monroinc.com

Old Second National Bank                 Property Resources Management Inc.
37 S. River Street                       2002 W. Highway 11E
Aurora, IL 60506                         New Market, TN 37820
                                         Kathy.Nicely@gmail.com
                                         ray@raywalkertrucking.com

Simply Bank                              Woolf, McClane & Carpenter, PLLC
420 3rd Avenue                           P.O. Box 900
Dayton, TN 37321                         Knoxville, TN 37901-0900


Also emailed to:

tiffany.diIorio@usdoj.gov
Kenny.saffles@usdoj.gov
TDickenson@hdclaw.com




                                         6
